COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Clinical Pathology Laboratories Inc.,          §              No. 08-19-00067-CV

                            Appellant,           §                 Appeal from the

  v.                                             §               210th District Court

  Juan Polo,                                     §            of El Paso County, Texas

                             Appellee.           §              (TC# 2018DCV2966)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until June 20, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Mark C. Walker, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before June 20, 2019.


               IT IS SO ORDERED this 7th day of June, 2019.


                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.